DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SHO # 09-015
CHIPRA #10
December 16, 2009
Re: CHIPRA Performance Bonus Payments
Dear State Health Official:
On February 4, 2009, the President signed into law the Children’s Health Insurance Program
Reauthorization Act of 2009 (CHIPRA), Public Law 111-3. The law contains provisions that
directly affect both the Children’s Health Insurance Program (CHIP) under title XXI of the
Social Security Act (the Act) and the Medicaid program under title XIX of the Act. Under
CHIPRA, States will be able to strengthen their existing programs and provide coverage to
additional low-income, uninsured, children, and pregnant women. The purpose of this letter is to
provide guidance on the new sections 2105(a)(3) and (4) of the Act which provides Performance
Bonus Payments (Bonus Payments) for Federal fiscal year (FY) 2009 through FY 2013 to help
States offset the costs of increased Medicaid child enrollment.
The Centers for Medicare & Medicaid Services (CMS) is providing initial guidance on this new
provision as we release the bonus payments for FY 2009. We look forward to working with
States in future years to determine if they qualify for the Bonus Payment, and will continue to
encourage States to submit information to conduct a determination even if they are not certain
they qualify.
Explanation of Bonus Payments (Section 2105(a)(3) and (4))of the Act
The Performance Bonus provides added Federal funding for qualifying States that have increased
Medicaid enrollment of children above a baseline level. To qualify during a Federal fiscal year,
a State must be implementing during the year at least five of eight program features that simplify
the application and renewal process. The goal is to encourage and assist States in reaching and
enrolling more uninsured children who are eligible for Medicaid. The children that count
towards the Bonus Payment are children enrolled in Medicaid who meet eligibility criteria in
effect on July 1, 2008. These qualifying children include children enrolled in CHIP-funded
Medicaid expansion programs.
The eight program features, which are described in more detail in Appendix I, are:
1.
2.
3.
4.
5.

Continuous Eligibility
Liberalization of Asset (or Resource) Requirements
Elimination of In-Person Interviews
The Same Application and Renewal Process for Medicaid and CHIP
Automatic/Administrative Renewal

Page 2 – State Health Official
6. Presumptive Eligibility for Children
7. Express Lane
8. Premium Assistance
U.S. Commonwealths and Territories are eligible to receive Bonus Payments, to the extent that
the Department of Health and Human Services has determined that there are satisfactory
methods for reporting and collecting reliable data regarding the Medicaid enrollment of children
in the Commonwealth or Territory. CMS is working with the individual Commonwealth and
Territories to establish reliable data collection methods.
Qualifying for Receipt of Bonus Payments – Implementing the Five of Eight Program Features
To qualify for a Bonus Payment for a fiscal year, a State must be implementing at least five of
the eight program features throughout the Federal fiscal year for which the Bonus Payment will
be made. Because we recognize that implementation is a multi-faceted process, we intend to
issue regulations to provide further guidance on the parameters under which a State will be
considered to have implemented a program feature.
For FY 2009, we will consider a State to be qualified for a Bonus Payment when five of the eight
program features have been operational at least as of April 1, 2009 (when this provision of
CHIPRA became effective), and through the end of the Federal fiscal year on September 30,
2009. For FFY 2010, the State must undertake a process to implement at least five of the eight
program features that meet the following milestones:
•
•

Any required State legislation, if applicable, is effective on or before the start of the
Federal fiscal year (October 1st) for which a Bonus Payment is being made; and
Five of the eight program features are operational for a minimum of 6 months during the
first fiscal year for which the Bonus Payment is being made; and are still in effect on
September 30 of that fiscal year.

If a State is implementing a new program feature that requires a State plan amendment (SPA), it
should note that the SPA should be submitted and approved in time to ensure that the program
feature at issue is actually operational for the 6-month period.
CMS Procedures for Acting on Requests for Bonus Payments
The CMS will make determinations that a State is qualified for a Bonus Payment based on timely
requests by States containing needed information. CMS has previously provided information
directly to States regarding their requests for 2009 Bonus Payments. In future years (20102013), CMS will act on requests received no later than November 1 following the end of the
fiscal year for which the Bonus Payment is being requested. For example, requests for Bonus
Payments with respect to FY 2010 should be submitted no later than November 1, 2010,
following the end of the fiscal year on September 30, 2010. The request should specify which of
the eight enrollment and retention program features qualifies the State for the payment, identify
the sections and pages of the approved State plan authorizing the program feature, if applicable,

Page 3 – State Health Official
and, where necessary, provide supporting documentation for a program feature that may not be
addressed in the State plan.
The CMS intends to use the chart in Appendix III to document the determinations made for those
States requesting Bonus Payments. CMS will record the relevant information from State
submissions and maintain the chart for determinations that were completed. States are
encouraged to populate this chart with the information required above and to submit the
information to CMS with their request for a determination of qualification for a Bonus Payment.
Submitted State materials will be reviewed and evaluated by CMS. CMS intends to make the
determination of whether the State requesting a payment meets the required conditions by
December 1 of each year. The State should provide as much information as possible to allow
CMS to accurately evaluate the State’s qualification for a Bonus Payment. A list of the States
making such requests and the program features that constitute the basis for the request will be
posted on the CMS Web site. After CMS determines which States qualify under the “five out of
eight” requirement, CMS will notify each State and publish a list of the States that qualify on the
CMS Web site.
Determining Whether a State Meets the Enrollment Target and Calculation of Bonus Payments
Once CMS has determined that a State meets the five out of eight requirement, as discussed
above, we will determine whether the State qualifies for a Bonus Payment based on enrollment
and, if so, the amount of the State's Bonus Payment. These determinations are calculated with
respect to certain State-specific “baseline” information relating to the State’s Medicaid (title
XIX) enrollment and per capita expenditures for children. In particular, the baseline enrollment
for a State for FY 2009 is based on the monthly average unduplicated number of “qualifying
children” enrolled in the State plan under Medicaid during FY 2007. This amount is then
adjusted forward to the fiscal year for which the Bonus Payment is being made (that is, for
example, to FY 2009 for purposes of the FY 2009 Bonus Payment) based on the percentage
change (either positive or negative) in the population growth for children in the State from FY
2007 to FY 2009. An additional adjustment factor (set out in the statute, by CHIPRA) is added
to arrive at the baseline enrollment level (see Appendix II for a detailed explanation).
A State will qualify for a Bonus Payment if its enrollment exceeds the baseline enrollment level
for the fiscal year. Bonus payments are two-tiered based on the level of the State’s enrollment
increase above the baseline. The first-tier Bonus Payment amount is calculated by multiplying
the State-specific per capita amount by the amount the current Medicaid child enrollment
exceeds the baseline child enrollment for the fiscal year; this enrollment amount is limited to no
more than 10 percent of the baseline enrollment amount for the fiscal year. The second-tier
Bonus Payment amount is available for States that have increased enrollment by more than 10
percent above the baseline enrollment level for the fiscal year.
The CMS will identify, obtain, and validate the data elements needed to calculate the Bonus
Payment for each qualifying State (CMS is currently working with States on the FY 2009 data
calculations). Payments to qualifying States will be made by December 31 of the calendar year
following the end of the fiscal year for which the criteria was implemented. The Bonus

Page 4 – State Health Official
Payments will be provided to a State through the issuance of a grant award; a State will be able
to access these funds through the Payment Management System.
Additional information on the process for determination of the Bonus Payment, including the
identification and validation of data elements, and associated timeframes for FY 2009 is found in
Appendix II – Bonus Payments for FY 2009. CMS will use the same processes and validation of
data elements in FY 2010-2013, provided the anticipated process and results are successful for
FY 2009. CMS will provide additional guidance on these and other issues related to the
performance bonus payments in forthcoming regulations.
States with questions about the calculation of the Bonus Payment or the process explained in
Appendix II can contact Mr. Richard Strauss of the CMS Financial Management Group for
additional information or assistance. Mr. Strauss’ contact information is as follows:
Centers for Medicare & Medicaid Services
Center for Medicaid and State Operations
Mail Stop S3-13-15
7500 Security Boulevard
Baltimore, MD 21244-1850
Telephone: 410-786-2019
E-mail: Richard.Strauss@cms.hhs.gov
We look forward to working with States in this initial year of implementation and in the future.
If you have questions regarding this guidance please send an e-mail to
CMSOCHIPRAquestions@cms.hhs.gov or contact Ms. Maria Reed, Deputy Director, Family
and Children’s Health Programs Group, who may be reached at (410) 786-5647.

Sincerely,
/s/
Cindy Mann
Director

Page 5 – State Health Official
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H
Director, Government Relations
Association of State and Territorial Health Officials
Alan Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

Page 6 – State Health Official
APPENDIX I – Program Features for Bonus Payment Qualification
1) Continuous Eligibility in both Medicaid and CHIP – Continuous eligibility assures
coverage to a child for 12 months, regardless of changes in circumstances other than the
situations identified below:
a) The child is no longer a resident of the State.
b) The death of the child.
c) The child reaches the age limit.
d) The child/representative requests disenrollment.
e) A child who is enrolled in a separate CHIP program files a Medicaid application,
is determined eligible for Medicaid, and is enrolled in Medicaid without a
coverage gap.
The option to provide continuous eligibility for Medicaid is described in section
1902(e)(12) of the Act. Continuous eligibility is not specifically defined under CHIP
(title XXI of the Act). A State with separate CHIP programs that chooses to implement
the option of continuous eligibility to qualify for a Bonus Payment must follow the
procedures described in section 1902(e)(12) of the Act. CMS will address the definition
of continuous eligibility under title XXI in forthcoming regulations. Pending further
guidance regarding the interaction of premium payment requirements and continuous
eligibility under CHIP, CMS will consider State CHIP programs that utilize 12-month
continuous eligibility contingent on premium payment to be consistent with this program
feature.
2) Liberalization of Asset (or Resource) Requirements in Both Medicaid and CHIP ─
Under this program feature, the State must either:
a) Impose no asset test for determining eligibility for children or;
b) Allow administrative verification of assets. In this case, the State: (1) permits the
child or the child’s parent, or other representative, to declare and certify under
penalty of perjury the required information relating to the family’s assets; and (2)
takes steps to verify assets through means other than by requiring documentation
from the child or the child’s parent or representative, except if there is a
discrepancy, or if otherwise justified.
3) Elimination of In-Person Interview Requirement in Both Medicaid and CHIP ─ The
State does not require an in-person application or face-to-face interview for applications
and renewals of Medicaid and CHIP eligibility unless there are discrepancies or
individual circumstances justifying an in-person application or face-to-face interview in a
particular situation.

Page 7 – State Health Official
4) Use of the Same Application and Renewal Forms and Procedures for Medicaid and
CHIP ─ The State uses the same or interchangeable application and renewal forms,
supplemental forms, and information verification process for establishing and renewing
eligibility for Medicaid and for CHIP.
a) Supplemental forms are forms requesting additional information needed to
establish or verify one or more factors of eligibility. Examples include forms to
verify employment, income, or residency. To qualify under this program feature,
the same supplemental forms must be used in Medicaid and CHIP unless a
Federal program rule requires differences.
b) The information verification process refers to the State’s procedures for verifying
all factors of eligibility. For example, if a State allows self declaration of income
in CHIP, it must also do so in Medicaid to qualify under this program feature.
The verification process includes both the methods and the timeline for verifying
eligibility. For example, to qualify under this program feature, the time frame for
submitting documentation to renew eligibility (if documentation is required) must
be the same in Medicaid and in CHIP.
5) Automatic/Administrative Renewal in both Medicaid and CHIP – This program
feature requires a State to rely on either or both of the following procedures:
a) Administrative Redeterminations: The State provides a preprinted form
populated with eligibility information available to the State to the child or the
child’s parent or other representative, along with a notice that eligibility will be
renewed and continued based on such information unless the State is provided
other information that affects eligibility. A State may choose to require that the
child/representative return a signed copy of the preprinted form to confirm the
desire to continue coverage of the child. The State will verify eligibility through
electronic and other means.
b) Ex Parte Redeterminations: The State makes a redetermination to the maximum
extent possible based on information contained in the individual's Medicaid file or
other information available to the State, before it seeks any information from the
child’s parent or representative. A State can complete an ex parte renewal
without sending a renewal form to the child’s parent or representative. Refer to
CMS’ State Medicaid Director Letter, released on April 22, 1997, explaining
Federal requirements for ex parte redeterminations available at
http://www.cms.hhs.gov/smdl/downloads/SMD042297.pdf.
Further guidance on ex parte redeterminations will be provided in forthcoming regulations.
6) Presumptive Eligibility for Children for Both Medicaid and CHIP – Presumptive
eligibility allows children who appear to be eligible for Medicaid and CHIP to enroll
pending a full determination of eligibility. To qualify using this program feature, the
State must implement presumptive eligibility for children in Medicaid, in accordance

Page 8 – State Health Official
with section 1920A of the Act, and also for children in CHIP, in accordance with section
2107(e)(1)(E) of the Act, if the State has a separate CHIP.
7) Express Lane Eligibility in both Medicaid and CHIP – This program feature allows a
State to utilize the Express Lane option for eligibility determinations or redeterminations
in accordance with section 203 of CHIPRA and section 1902(e)(13) of the Act, and also
for CHIP eligibility determinations or redeterminations in accordance with section
2107(e)(1)(B) of the Act, if the State has a separate CHIP program. CMS is issuing
separate guidance on the Express Lane option.
8) Premium Assistance Subsidies for Medicaid or CHIP – A State can qualify under this
program feature if it has implemented premium assistance:
a) In CHIP in accordance with section 2105(c)(10) of the Act, as added by section
301(a)(1) of CHIPRA; or
b) In Medicaid in accordance with section 1906A of the Act, as added by section
301(b) of CHIPRA.

Page 9 – State Health Official
Appendix II - Calculation of the Bonus Payment
The following describes the data elements, processes, and methodologies (including a
preliminary finalizing payment adjustment process) for calculating the CHIP Performance Bonus
Payments (Bonus Payments) for a fiscal year. Bonus Payments for a Federal fiscal year must be
made by December 31 following the end of such fiscal year.
A. DATA ELEMENTS FOR BONUS PAYMENTS
The amount of the total Bonus Payment payable to a State eligible for such payment for a fiscal
year may be comprised of 2 components, "First Tier" and "Second Tier", based on the number of
“Qualifying Children” enrollees and the Medicaid Per Capita expenditures for the fiscal year for
which the Bonus Payment is being made. Refer to items 1 through 4 below for further
clarification of the elements of the Bonus Payment calculation.
The following provides details and discusses the data elements used in the calculation of the
Bonus Payment for a State:
1. Baseline Enrollment of “Qualifying Children.”
The calculation of the Bonus Payment requires establishing for each State eligible for
such payment a "baseline number of child enrollees" for the fiscal year for which the
Bonus Payment is being determined. In general, as referenced in statute, Baseline
Enrollment refers to the monthly average unduplicated number of "qualifying children"
enrolled in title XIX; and, for FY 2009, the Baseline Enrollment must be established
using such data for FY 2007.
Section 2105(a)(3)(F) of the Act defines "qualifying children" as “children who meet the
eligibility criteria (including income, categorical eligibility, age, and immigration status
criteria) under title XIX, and including those eligible pursuant to a waiver under section
1115 of the Act (see section 4 below for a further discussion of qualifying children). As
required under section 2105(a)(3)(C)(iii) of the Act, enrollment data from FY 2007 are
the basis for the Baseline Enrollment for FY 2009; such data for FY 2007 were obtained
from the Medicaid Statistical Information System (MSIS). In particular, the Baseline
Enrollment for each State was established using all of the “MSIS Coding Categories” for
which States report individuals under the “Basis-Of-Eligibility” (BOE) of child in their
Medicaid programs. The purpose and intention was to capture every individual
considered and reported by each State to be eligible as a “child” under the unique
provisions of its Medicaid (title XIX) program.
The enrollment number from MSIS includes all individuals identified and reported
eligible as a child under title XIX, including individuals under the “Medicaid Expansion”
option under section 1905(u) of the Act. That is, "Medicaid Expansion" children are
covered under section 1905(u) of title XIX of the Act and, as such, are considered as
children covered under title XIX (Medicaid), even if the Federal share (at the enhanced
Federal medical assistance percentage (FMAP)) of the expenditures for such individuals

Page 10 – State Health Official
are applied against such States' (those with Medicaid Expansions) available CHIP
allotments.
The MSIS "BOE codes" associated with “Child” used for developing the FY 2009
Baseline Enrollment using the FY 2007 Baseline Enrollment are as follows:
•
•
•

“4 Child (not Child of Unemployed Adult, not Foster Care Child)”
“6 Child of Unemployed Adult (optional)”
“8 Foster Care Child”

As indicated above, the FY 2009 Baseline Enrollment for a State is based on the FY 2007
enrollment data for the State. Section 2105(a)(3)(C)(iii)(I) of the Act requires that, in
order to determine the FY 2009 Baseline Enrollment, the Baseline Enrollment from
FY 2007 be adjusted by the application of a growth factor. In particular, as specified by
the statute, based on estimates obtained from the Bureau of the Census, the FY 2007
enrollment data are adjusted by the application of a child population growth factor for
each State to reflect the percentage change (either positive or negative) in the population
of children from 2007 to 2008, and then from 2008 to 2009.
As provided under section 2105(a)(3)(iii)(II) of the Act, the baseline number of child
enrollees for a State for fiscal years after FY 2009 is determined by the application of a
growth factor to the previous fiscal year’s Baseline Enrollment, which is based on the
child population growth for the State as estimated by the Bureau of the Census.
The details of the Bonus Payment calculation methodology are discussed in more detail
in section C below.
2. Current Enrollment of Qualifying Children.
This data element is the “monthly average unduplicated number of qualifying children”
for a State for the current fiscal year (e.g., FY 2009) for which the Bonus Payment is
being determined, and which is compared to the Baseline Enrollment level for such fiscal
year (item 1. above) in order to calculate the Bonus Payment for such fiscal year.
Because of timing, such data is not available directly from the MSIS (that is, such data
would not be available by December 31 following the end of the fiscal year). Therefore,
this current enrollment data element needs to be obtained directly from a State prior to
December 31 in order to make the Bonus Payments by that date. In order to provide
current enrollment, a State should use the same State institutional data sources that are
used for reporting under MSIS and for child enrollment reporting by States (that is, the
Statistical Enrollment Data System, including the States' Medicaid Management
Information Systems and other State data sources.
The FY 2007 Baseline Enrollment data obtained from MSIS may not represent an exact
one-to-one mapping for each of the above statutory eligibility categories. However, as
discussed in section 1 above, the Baseline Enrollment data represents all individuals
identified and reported by each State with a BOE of “child.” We believe this approach
appropriately addresses the intent of the statute in a way that is operationally feasible.

Page 11 – State Health Official
The CMS will work with States to obtain the current enrollment level of qualifying
children for each State, consistent with the statutory definition, the reporting mechanisms,
and validation process for such data in the State and/or Nationally.
With respect to the FY 2009 current Baseline Enrollment, which CMS requested that
States provide for purposes of determining the FY 2009 Bonus Payments, the MSIS data
are not available on a current basis. The current enrollment data must also reflect
conditions and requirements not effective or applicable in FY 2007. For example, the
definition of qualifying children must “not include children for whom the State has made
an election to provide medical assistance under paragraph (4) of section 1903(v)” of the
Act (section 2105(a)(3)(F)(iii) of the Act); this election under section 1903(v)(4) of the
Act was made available under section 214(a)(2) of CHIPRA; therefore, the provision was
not available in FY 2007.
Furthermore, as indicated in section 2105(a)(3)(F) of the Act, and as further discussed in
section 4 below, the definition of “qualifying children” refers to children who meet the
“eligibility criteria … in effect as of July 1, 2008 for enrollment under title XIX, taking
into account criteria applied as of such date under title XIX pursuant to a waiver under
section 1115.” That is, in providing the current enrollment, the State should include
individuals who are considered to be eligible as “children” under the indicated statutory
citations above, but should exclude the individuals indicated above who are children for
which the State has made an election under section 1903(v)(4) of the Act, or children
who may be eligible under groups or criteria which were not available or in effect under
the State’s Medicaid (title XIX) program on July 1, 2008.
3. Projected Per Capita State Medicaid Expenditures.
The amount of a Bonus Payment for a State for a fiscal year is determined by multiplying
the excess amount of the current enrollment for the fiscal year over the Baseline
Enrollment for the fiscal year by the projected per capita State Medicaid expenditures for
the fiscal year. Under section 2105(a)(3)(D) of the Act, the projected per capita State
Medicaid expenditures amount:
“is equal to the average per capita expenditures (including both State and Federal
financial participation) for children … but not including children eligible for
assistance by virtue of the receipt of benefits under title XVI, for the most recent
fiscal year for which actual data are available (as determined by the Secretary),
increased by the annual increase in per capita amount of National Health
Expenditures (as estimated by the Secretary) for the calendar year in which the
respective subsequent fiscal year ends and multiplied by a State matching percentage
... for the fiscal year involved”.

Page 12 – State Health Official
The per capita Medicaid expenditure data element for each State, which includes only
those expenditures which are directly associated with children, must reflect expenditures
for a State from the “most recent fiscal year” for which such data is available and must
exclude expenditures for children eligible for Medicaid on the basis of receipt of benefits
under title XVI of the Act (that is, the Supplemental Security Income (SSI) program,
which provides benefits to blind and disabled individuals).
Per Capita Growth Factor. As indicated, when the available per capita expenditure data
is from a fiscal year prior to the fiscal year for which the Bonus Payment is being
determined, a growth factor is applied to increase the per capita to the fiscal year for
which the Bonus Payment is being determined. In developing this data element for each
State for the most recent fiscal year available for the State, the same MSIS expenditure
and enrollment data and the same BOE codes for children (as discussed in section 1
above) were used. This growth factor is based on the percentage increase in per capita
National Health Expenditures (NHE); this information is available from CMS.
State matching percentage. The final per capita amount for a fiscal year is determined by
multiplying the per capita for the fiscal year (including both State and Federal share
amounts, and after application of the growth factor) by the State matching percentage.
The State matching percentage is equal to 100 percent minus the FMAP, as defined in
section 1905(b) of the Act, for the current fiscal year for which the Bonus Payment is
being determined for each State
4. Qualifying children.
With the exceptions noted below, qualifying children include all children enrolled in
Medicaid who meet State eligibility criteria in effect on July 1, 2008, including children
covered through CHIP-funded Medicaid expansions and children covered under section
1115 demonstrations.
More specifically, qualified children are defined as those enrolled in one of the following
eligibility groups as well as children enrolled under a title XIX demonstration:
•
•
•
•
•
•
•
•

1902(a)(10)(A)(i)(I) and 1931(b): low-income families
1902(a)(10)(A)(i)(III) and 1905(a)(i): Qualified Children
1902(a)(10)(A)(i)(IV) and 1902(l)(1)(B): poverty-level related children under age 1
1902(a)(10)(A)(i)(VI) and 1902(l)(1)(C): poverty-level related children aged 1 up to
age 6
1902(a)(10)(A)(i)(VII) and 1902(l)(1)(D): poverty-level related children aged 6 up to
age 19
1902(a)(10)(A)(ii)(I) and 1905(a)(i): reasonable categories of AFDC-related children
1902(a)(10)(A)(ii)(II) and 1905(a)(i): children who would meet the AFDC
requirements if work-related child care costs were paid from earnings rather than by
State agency
1902(a)(10)(A)(ii)(III) and 1905(a)(i): children who would meet the AFDC
requirements if they were as broad as allowed under Federal law

Page 13 – State Health Official
•
•
•
•
•
•
•
•

1902(a)(10)(A)(ii)(VIII): non-IV-E State subsidized adoption children
1902(a)(10)(A)(ii)(IX) and 1902(l)(1)(B): poverty-level related children under age 1
1902(a)(10)(A)(ii)(XIV): optional targeted low-income children
1902(a)(10)(A)(ii)(XVII): independent foster care adolescents
1902(a)(10)(A)(ii)(XIX): Family Opportunity Act children (certain disabled children)
1902(a)(10)(C)(i)(III) and 1905(a)(i): medically needy children
1902(e)(3): TEFRA children (disabled children receiving home and community-based
services)
1920A: presumptive eligibility for children (only if the child is determined to be
eligible for medical assistance under title XIX)

The term Qualifying Children does not include any children for whom the State has made
an election to provide medical assistance under paragraph (4) of section 1903(v) of the
Act. Section 214(a)(2) of CHIPRA amended section 1903(v) to provide States the option
of covering children under Medicaid who are lawfully residing in the U.S. without regard
to the 5-year waiting period. Section 2105(a)(3)(F)(iii) specifies that such children
cannot be counted for purposes of the Bonus Payment calculation.
Section 115 of CHIPRA provides an option for States to claim expenditures for Medicaid
expansion children under the regular Medicaid FMAP rather than the CHIP enhanced
FMAP. However, such children shall be disregarded for purposes of the Bonus Payment
calculations in determining the current enrollment number for the first 3 fiscal years of
such election; furthermore, the Baseline Enrollment numbers would also be affected for
fiscal years occurring after this 3-fiscal-year period .
B. PROCESS FOR ADJUSTMENT TO BONUS PAYMENTS
As discussed in section A above, CMS developed data, and States provided data, for determining
the FY 2009 Bonus Payments using the most recent data available for States. In particular,
because of the timing relating to availability of the current FY 2009 child enrollment numbers,
such data may not have been finalized or finally validated. Furthermore, because of the potential
for determinations of retroactive eligibility of children for FY 2009, the FY 2009 data used in
calculating the Bonus Payments may not include all children whose eligibility would ultimately
be attributed to the fiscal year. Accordingly, CMS intends to establish a process for adjusting the
data used in determining and making the FY 2009 Bonus Payments that are required by statute to
be made by December 31, 2009, and for future fiscal years. This Bonus Payment adjustment
process, to be established, is intended to ensure that the appropriate data are used for calculating
the fiscal year Bonus Payments. Information about the Bonus Payment adjustment process will
be provided to States as soon as possible.
C. BONUS PAYMENT CALCULATION
The Bonus Payment for a fiscal year is comprised of two components: Bonus Payment for the
first Tier 1 Enrollment levels (BP1) and the Bonus Payment for the second Tier 2 Enrollment
levels (BP2) as follows:

Page 14 – State Health Official
BP1 (Bonus Payment for Tier 1 Enrollment) = .15 x T1 x PCFY
BP2 (Bonus Payment for Tier 2 Enrollment) = .625 x T2 x PCFY
T1 (Tier 1 enrollment level) =
Minimum of:
CEFY – BEFY
.1 x BEFY
T2 (Tier 2 enrollment level) =
CEFY – 1.1 x BEFY
BEFY = Baseline Enrollee level (monthly average number of unduplicated
qualifying children) for the fiscal year for which the Bonus Payment is
being determined; this is based on the historical FY 2007 levels for
qualifying children to which the growth factor is applied.
CEFY = Current Enrollment level (monthly average number of unduplicated
qualifying children) for the fiscal year for which the Bonus Payment is
being determined.
BE09 (Baseline Enrollment for FY 2009) would be determined as:
BE09 = BE07 x [(1 + (CPG07-08) + .04) x (1 + (CPG08-09) + .04)]
BE07 = Baseline Enrollment for FY 2007
CPG07-08 = Child Population Growth percentage increase from 2007 to
2008
CPG08-09 = Child Population Growth percentage increase from 2008 to
2009
For fiscal years 2010–2012, the Baseline Enrollment (BE10-12) would be the
Baseline Enrollment for the previous fiscal year (BEFY-1) increased by the
population growth for children for the State for the calendar year in which the
fiscal year begins to the succeeding calendar year plus 3.5 percentage points:
BE10-12 = BEFY-1 x [1 + (CPGCY-1 to CY) + .035]
For example, for FY 2010 (BE10):

Page 15 – State Health Official
BE10 = BE09 x [1 + (CPG09-10) + .035]
For fiscal years 2013–2015, the Baseline Enrollment (BE13-15) would be the
Baseline Enrollment for the previous fiscal year (BEFY-1) increased by the
population growth for children for the State for the calendar year in which the
fiscal year begins to the succeeding calendar year plus 3.0 percentage points:
BE13-15 = BEFY-1 x [1 + (CPGCY-1 to CY) + .03]
Finally, for fiscal years after FY 2015, the Baseline Enrollment (BE16) would be
the Baseline Enrollment for the previous fiscal year (BEFY-1) increased by the
population growth for children for the State for the calendar year in which the
fiscal year begins to the succeeding calendar year plus 2.0 percentage points:
BE16 = BE15 x [1 + (CPGCY-1 to CY) + .02]
PCFY = Per Capita Medicaid Expenditures for the fiscal year for which the Bonus
Payment is being determined. This is based on the per capita for the most
recent fiscal year for which data is available and to which a growth factor
is applied, as appropriate, to increase the most recent available fiscal year
per capita amount to the current fiscal year for which the Bonus Payment
is being made. For example, if the most recent per capita amount
available was from FY 2007 (PC07), the per capita for FY 2009 (PC09)
would be:
PC09 = [(100% - FMAP09) x PC07 x (1 + NHE07-08) x (1 + NHE08-09)]
FMAP09 = Federal medical assistance percentage (as determined
under section 1905(b) of the Act) for FY 2009
NHE07-08 = Percentage growth in per capita national health
expenditures from 2007 to 2008
NHE08-09 = Percentage growth in per capita national health
expenditures from 2008 to 2009

Appendix III – Sample Request for Bonus Payment

State Request for Children’s Health Insurance Program (CHIP) Performance Bonus Payment
Federal Fiscal Year 20XX
State: (fill-in)
Contact: (fill-in)

Telephone: (xxx-xxx-xxxx) Email: (fill-in)

Date: MM/DD/YYYY

The following provides the State’s certification regarding eligibility for a CHIP Performance Bonus Payment for Federal fiscal year 20XX with
respect to each of the indicated Qualifying Criteria in accordance with the provisions of section 2105(a)(3) and (4) of the Social Security Act. This
template represents this State's request for a determination of eligibility for a CHIP Performance Bonus Payment for FY 20XX under the provisions
of section 2105(a)(3) and (4) of the Social Security Act.
A.
Qualifying Criteria

Continuous Eligibility
Title XIX
Title XXI
Liberalization of Asset
(or Resource)
Requirements
Title XIX
Title XXI
Elimination of In-Person
Interview
Title XIX
Title XXI
Use of Same Application
and Renewal Form and
Procedures for Medicaid
and CHIP
Title XIX
Title XXI
Automatic/Administrative
Renewal

B.
Criteria
Met
(Y/N)

C.
State Plan Information

D.
Additional Information

E.
Program Limitations

F.
Effective Date

Page 17 – State Health Official
A.
Qualifying Criteria

Title XIX
Title XXI
Presumptive Eligibility
for Children
Title XIX
Title XXI
Express Lane
Title XIX
Title XXI
Premium Assistance
Subsidies
Title XIX or
Title XXI

B.
Criteria
Met
(Y/N)

C.
State Plan Information

D.
Additional Information

E.
Program Limitations

F.
Effective Date

Page 18 – State Health Official
Template Instructions for Line Entries in Each Column
A. Qualifying Criteria – Lines 1 through 8 in Column A list the eight program features identified in section 2105(a)(4) of CHIPRA. With respect to each of
these program features, in Columns B through F each State must identify information for both its title XIX and XXI programs for all programs except
Premium Assistance Subsidies. A State may qualify as having met that program feature if it offers a Premium Assistance Subsidy under section
2105(c)(10) of CHIPRA or section 1906A of the Act, and need only provide information on the appropriate title XIX or title XXI program.
B. Criteria Met – In Column B, each State should indicate a “Y” or “N” with respect to each of the program features in Column A for which it believes it
meets the respective criteria for that program feature. A State must meet the criteria for at least 5 of 8 of the program features to qualify for a bonus
payment.
C. State Plan Information – In Column C, each State must indicate the location (section and page number) within its approved State plan(s), if the program
feature is authorized through the respective title XIX or title XXI approved State plan. States may also submit copies of the State plan page with the
template as supporting documentation. An example would be the location of the section of the Medicaid- and CHIP-approved State plan that provides
authorization for continuous eligibility.
D. Additional Information – In Column D, each State should identify the supporting documentation it submitted to demonstrate it has met the requirements
for each program feature in Column A for which it is providing information. This is needed for program features not captured within the State’s title XIXand title XX- approved State plan. Examples of the types of additional information a State should submit are: program application(s) for eligibility in
Medicaid and CHIP, redetermination forms, income and asset instruction forms, process descriptions including time frames used to receive and process
information for Medicaid and CHIP, and instruction manuals provided to eligibility intake/determination employees regarding State policy for the program
feature.
E. Program Limitations – In Column E, each State should identify any limitations associated with the program feature referenced in Column A. In
particular, the State should identify any categories or groups of children to which the program feature does not apply (such as age limitations) or any
income level to which the program feature does not apply (income limitations). States should identify any other type of program feature limitation that
would limit the availability of the program feature only to certain beneficiaries.
F. Effective Date – In Column F, each State should indicate the date the program feature became operational in each of the applicable programs, Medicaid or
CHIP.

